[Cite as Ellis v. Ohio Dept. of Rehab. & Corr., 2020-Ohio-6877.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

William W. Ellis,                                    :

                 Plaintiff-Appellant,                :
                                                                          No. 19AP-354
v.                                                   :              (Ct. of Cl. No. 2018-00744JD)

Ohio Department of Rehabilitation                    :             (ACCELERATED CALENDAR)
and Correction,
                                                     :
                 Defendant-Appellee.
                                                     :



                                            D E C I S I O N

                                   Rendered on December 24, 2020


                 On Brief: Stephen P. Hanudel, for appellant. Argued:
                 Stephen P. Hanudel.

                 On Brief: Dave Yost, Attorney General, and Timothy M.
                 Miller, for appellee. Argued: Timothy M. Miller.

                             APPEAL from the Court of Claims of Ohio

BRUNNER, J.
        {¶ 1} Plaintiff-appellant, William W. Ellis, appeals from an adverse judgment of
the Court of Claims of Ohio entered on May 30, 2019. The judgment granted the motion
for summary judgment of defendant-appellee, Ohio Department of Rehabilitation and
Correction ("ODRC"), on Ellis' damages claim for unlawful imprisonment. In light of the
Supreme Court of Ohio's recent and sweeping contraction of the definition of what
constitutes a void judgment in a criminal case, we find we must make an equally sweeping
revision to the caselaw our district developed in response to the Supreme Court's voidness
jurisprudence. We therefore revise our views regarding when a judgment appears to be
void such that ODRC may be held liable for false imprisonment. Based on that revised view,
we affirm the decision of the Court of Claims but with different reasoning.
No. 19AP-354                                                                                  2


I. FACTS AND PROCEDURAL BACKGROUND
       {¶ 2} Ellis commenced the underlying action seeking to recover damages under a
theory of false imprisonment. (Apr. 27, 2018 Compl. at ¶ 12-14.) Ellis alleged that ODRC
had no authority to impose post-release control on him when he was released from prison
on May 17, 2015, a fact that ODRC knew or should have known from viewing the relevant
sentencing orders. Id. at ¶ 12. Consequently, he asserted that ODRC had no authority to
confine him for any post-release control violation. Id. He alleged that ODRC "intentionally
confined Plaintiff Ellis for 80 days without privilege and against his consent, directly and
proximately causing injury to Ellis' life and liberty." Id. at ¶ 13. Ellis' complaint states that
he suffered loss of liberty, loss of income, and severe mental and emotional distress as a
direct and proximate cause of ODRC's actions. Id. at ¶ 14.
       {¶ 3} The facts of the underlying matter are not in significant dispute. By an entry
signed on December 3, 2007, the Cuyahoga County Court of Common Pleas sentenced Ellis
to a five-year term of imprisonment in Cuyahoga C.P. No. CR-07-495646-A. (Dec. 3, 2007
Journal Entry, Ex. B to Mar. 1, 2019 Dong Aff.) The trial court's entry did not specify or
reference the potential penalties for violating post-release control but did include this
language:
              (5 YEARS POST RELEASE CONTROL IS MANDATORY)

              POST RELEASE CONTROL IS PART OF THIS PRISON
              SENTENCE FOR 5 YEARS FOR THE FELONY(S) UNDER
              R.C. 2967.28

Id. Approximately three months later, on February 28, 2008, the Cuyahoga County Court
of Common Pleas sentenced Ellis to a further consecutive three-year term of imprisonment
in Cuyahoga C.P. No. CR-07-498821-A. (Feb. 28, 2008 Journal Entry, Ex. A to Mar. 1, 2019
Dong Aff.) That entry also did not specify or reference the potential penalties for violating
post-release control but did contain this language:
              POST-RELEASE CONTROL IS MANDATORY FOR A 3 YEAR
              PERIOD

              POST RELEASE CONTROL IS PART OF THIS PRISON
              SENTENCE FOR 3 YEARS FOR THE FELONY(S) UNDER
              R.C. 2967.28
No. 19AP-354                                                                                      3


Id. Ellis was admitted to prison on March 4, 2008, released on May 17, 2015, and placed
on post-release control either the same day of his release or the next day. (Mar. 1, 2019
Dong Aff. at ¶ 51; Apr. 27, 2018 Compl. at ¶ 5; Mar. 1, 2019 Am. Answer at ¶ 5; Mar. 19, 2019
Entry Granting Leave to Amend.)
           {¶ 4} On June 16, 2016, Ellis was incarcerated again based on a hold order issued
by the Adult Parole Authority for an alleged violation of post-release control. (Mar. 1, 2019
Dong Aff. at ¶ 6; June 16, 2016 Order of Hold, Ex. C to Mar. 1, 2019 Dong Aff.) Ultimately,
as a result of a post-release control violation hearing conducted on August 1, 2016, Ellis was
ordered to serve 30 days in jail. (Mar. 1, 2019 Dong Aff. at ¶ 7; Prison Term Order, Ex. D.
to Mar. 1, 2019 Dong Aff.) However, in total, Ellis was held in custody from the date of the
hold order until he was released at the expiration of the 30-day sentence on August 31,
2016. (Mar. 1, 2019 Dong Aff. at ¶ 6-7.)
           {¶ 5} On July 18, 2016, while still in custody on the hold order, Ellis filed motions
in the Cuyahoga County Court of Common Pleas seeking to terminate post-release control
for his two cases. State v. Ellis, 8th Dist. No. 105108, 2017-Ohio-7606, ¶ 5. On October 18,
2016, more than two weeks after Ellis was released from confinement, the common pleas
court denied Ellis' motions. Id. Ellis filed a consolidated appeal as to both cases, asserting
in his single assignment of error that the common pleas court had incorrectly denied his
motion to terminate post-release control. Id. at ¶ 6.
           {¶ 6} In a decision issued more than one year after Ellis was released from
confinement, the Eighth District Court of Appeals noted the requirement that a sentencing
entry must include a statement to the effect that any violation by the offender of the
conditions of post-release control would subject the offender to the consequences set forth
in R.C. 2967.28.          Ellis, 2017-Ohio-7606, at ¶ 7-18.           The Eighth District accepted a
concession from the State that the trial court erred by imposing post-release control
without including such a statement in its entry. Id. at ¶ 18. Interpreting the Supreme Court
caselaw on voidness that existed in September 2017 when the Eighth District decided Ellis,
the appellate court concluded that this omission rendered the imposition of post-release
control void. Id. at ¶ 7-8, 18-19. Because Ellis had already been released from his original



1   The affidavit of John Dong contains two paragraphs numbered "5." This refers to the second.
No. 19AP-354                                                                               4


prison term, the Eighth District concluded that the trial court lacked jurisdiction to correct
the defective imposition of post-release control and ordered that Ellis be terminated from
further post-release control in the consolidated cases. Id. in passim.
       {¶ 7} On November 14, 2017, the common pleas court issued an entry terminating
Ellis' post-release control. (Mar. 1, 2019 Dong Aff. at ¶ 9; Nov. 14, 2017 Journal Entry, Ex.
F to Mar. 1, 2019 Dong Aff.)
       {¶ 8} On April 27, 2018, Ellis brought suit for false imprisonment in the Court of
Claims stemming from the confinement he experienced in 2016 as a result of post-release
control violations. (Apr. 27, 2018 Compl.) On March 1, 2019, ODRC filed a motion for
summary judgment, arguing that Ellis' claim was barred by the one-year statute of
limitations set forth in R.C. 2305.11(A) or, alternatively, because Ellis was incarcerated at
all times pursuant to facially valid sentencing entries. (Mar. 1, 2019 Mot. for Summ. Jgmt.
at 4-5.) On May 6, 2019, the Court of Claims granted ODRC's motion for summary
judgment, holding that Ellis' claim was untimely and, even if it had been timely, Ellis failed
to show that his sentencing entries were facially invalid. (May 6, 2019 Jgmt. Entry at 2-6.)
       {¶ 9} Ellis appeals to this Court from the decision of the Court of Claims.
II. ASSIGNMENT OF ERROR
       {¶ 10} Ellis presents for our review a single assignment of error:
              THE TRIAL COURT ERRED BY GRANTING SUMMARY
              JUDGMENT.

III. LAW AND DISCUSSION
   A. Summary Judgment Standard of Review
       {¶ 11} Ohio Rule of Civil Procedure 56 provides that:
              Summary judgment shall be rendered forthwith if the
              pleadings, depositions, answers to interrogatories, written
              admissions, affidavits, transcripts of evidence, and written
              stipulations of fact, if any, timely filed in the action, show that
              there is no genuine issue as to any material fact and that the
              moving party is entitled to judgment as a matter of law.

Civ.R. 56(C). The Supreme Court has explained:
              Summary judgment will be granted only when there remains
              no genuine issue of material fact and, when construing the
              evidence most strongly in favor of the nonmoving party,
              reasonable minds can only conclude that the moving party is
No. 19AP-354                                                                              5


              entitled to judgment as a matter of law. Civ.R. 56(C); Temple v.
              Wean United, Inc. (1977), 50 Ohio St.2d 317, 327, 4 Ohio Op.
              3d 466, 364 N.E.2d 267. The burden of showing that no
              genuine issue of material fact exists falls upon the party who
              files for summary judgment. Dresher v. Burt (1996), 75 Ohio
              St.3d 280, 294, 1996 Ohio 107, 662 N.E.2d 264.

Byrd v. Smith, 110 Ohio St.3d 24, 2006-Ohio-3455, ¶ 10; see also, e.g., Esber Bev. Co. v.
Labatt United States Operating Co., L.L.C., 138 Ohio St.3d 71, 2013-Ohio-4544, ¶ 9.
       {¶ 12} In deciding summary judgment, the trial court must give the nonmoving
party "the benefit of all favorable inferences when evidence is reviewed for the existence of
genuine issues of material facts." Byrd, 2006-Ohio-3455, at ¶ 25. When reviewing a trial
court's decision on summary judgment, our review is de novo and we, therefore, apply the
same standards as the trial court. Bonacorsi v. Wheeling & Lake Erie Ry., 95 Ohio St.3d
314, 2002-Ohio-2220, ¶ 24.
   B. Whether the Court of Claims Erred in Determining that the Summary
      Judgment Record Showed that ODRC was Entitled to Judgment as a
      Matter of Law
       {¶ 13} The Supreme Court has held that false imprisonment is intentionally
confining a person " 'without lawful privilege and against [the person's] consent within a
limited area for any appreciable time, however short.' " Feliciano v. Kreiger, 50 Ohio St.2d
69, 71 (1977), quoting 1 Harper and James, The Law of Torts, Section 3.7, at 226 (1956).
ODRC, by virtue of its purpose and function, intentionally imprisons many persons without
their consent when ordered to do so by the justice system.            Thus, suits for false
imprisonment against the ODRC often turn on the question of whether ODRC had a "lawful
privilege" to imprison the plaintiff. In fact, in this case, the Court of Claims found that a
false imprisonment tort had not occurred because Ellis was confined pursuant to facially
valid sentencing entries—in other words, that ODRC had a "lawful privilege" to imprison
Ellis. (May 6, 2019 Jgmt. Entry at 4-6.)
       {¶ 14} The Supreme Court has articulated the issue of "lawful privilege" when
applied to the Ohio prison system in false imprisonment cases according to this maxim:
" 'an action for false imprisonment cannot be maintained where the wrong complained of
is imprisonment in accordance with the judgment or order of a court, unless it appear that
such judgment or order is void.' " Bennett v. Ohio Dept. of Rehab. & Corr., 60 Ohio St.3d
107, 111 (1991), quoting Diehl v. Friester, 37 Ohio St. 473, 475 (1882). Generally, in Ohio,
No. 19AP-354                                                                               6


an order or judgment of a court has only been considered "void" when the court lacked
jurisdiction over the person or the subject matter of the action; lesser defects would merely
render an entry "erroneous" and "voidable." See, e.g., State v. Henderson, __ Ohio St.3d
__, 2020-Ohio-4784, ¶ 16-19; State v. Harper, __ Ohio St.3d __, 2020-Ohio-2913, ¶ 21-
23; State v. Simpkins, 117 Ohio St.3d 420, 2008-Ohio-1197, ¶ 12; State v. Perry, 10 Ohio
St.2d 175, 178 (1967); Ex parte Shaw, 7 Ohio St. 81, 82 (1857).
       {¶ 15} However, for a period of years the Supreme Court deviated from that long-
standing principle as to defects in criminal sentencing. In a line of cases beginning with
State v. Beasley, 14 Ohio St.3d 74, 75 (1984), and accelerating after the 2004 decision in
State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, the Supreme Court held sentencing
entries to be void (rather than merely erroneous or voidable) in whole or in part where a
defect in the way the court imposed sentence rendered the sentence unlawful.              See
Henderson, 2020-Ohio-4784, at ¶ 16-38 (giving a history of the High Court's deviation
from the traditional definition of voidness). That era has now ended. See Harper, 2020-
Ohio-2913, at ¶ 40; Henderson, 2020-Ohio-4784, at ¶ 34. However, during some of that
period of time, defects in how post-release control was imposed also were thought to render
a sentencing entry void or partially void. State v. Grimes, 151 Ohio St.3d 19, 2017-Ohio-
2927, ¶ 1; State v. Qualls, 131 Ohio St.3d 499, 2012-Ohio-1111, ¶ 18; State v. Fischer, 128
Ohio St.3d 92, 2010-Ohio-6238, paragraphs one and two of the syllabus; State v. Bezak,
114 Ohio St.3d 94, 2007-Ohio-3250, paragraph one of the syllabus; Jordan, 2004-Ohio-
6085, at ¶ 6, 17, 23, paragraph one of the syllabus. And in cases where the defendant had
completed his or her original prison term before the erroneous imposition of post-release
control was characterized as void, some courts in their decisions concluded that it was then
jurisdictionally impossible for the trial court to correct the entry and properly impose post-
release control. Qualls, 2012-Ohio-1111, at ¶ 16, citing Hernandez v. Kelly, 108 Ohio St.3d
395, 2006-Ohio-126, ¶ 28-30. In such cases, there was thought to be no other remedy but
to discharge the defendant from any sentence of post-release control and confinement
resulting from violation of its terms, not having been validly imposed in the first instance.
Qualls, 2012-Ohio-1111, at ¶ 16, citing Kelly, 2006-Ohio-126, at ¶ 28-30; but cf. Watkins v.
Collins, 111 Ohio St.3d 425, 2006-Ohio-5082, ¶ 48-53. This is the circumstance of Ellis'
case. Ellis, 2017-Ohio-7606, at ¶ 7-18.
No. 19AP-354                                                                              7


       {¶ 16} When voidness could be determined by assessing whether a trial court had
jurisdiction over the defendant and the criminal subject matter, determining whether a
prisoner was confined according to a valid or void judgment or order of a court was a
relatively straightforward analysis. See Bennett, 60 Ohio St.3d at 111, quoting Diehl, 37
Ohio St. at 475. If, for example, an order to imprison a person issued from the wrong court
or (as was true in Bennett) concerned a time period that had already expired, voidness was
immediately apparent. See Bennett, 60 Ohio St.3d at 108. But one of the consequences of
the Supreme Court's later deviation from the generally accepted definition of a "void"
judgment was that it produced "seemingly endless litigation" and a commensurately
endless supply of caselaw about which sentencing errors rendered a judgment void or
partially void. Harper, 2020-Ohio-2913, at ¶ 34; Henderson, 2020-Ohio-4784, at ¶ 16-38.
This added complexity to what had been a simple question of whether a judgment was void,
and claims of false imprisonment became plausibly available to persons who were not
falsely imprisoned in the traditional sense, but could nonetheless show that their judgment
was "void" because it was defective in some way.
       {¶ 17} For example, in this case, Ellis has never claimed that the court lacked
jurisdiction over the criminal case or him, nor that ODRC kept him beyond the term he was
ordered to serve. (Apr. 27, 2018 Compl. in passim.) He does not argue that he was not
notified that he would be on post-release control, or that the trial court did not actually
order him to be placed on post-release control, or that he did not violate post-release
control. Id. Ellis' argument for why he was falsely imprisoned is that the trial court failed
to include a notification in its judgment entries about what would happen if Ellis violated
post-release control.
       {¶ 18} In 2017, over one year after his release from confinement, the Eighth District
found the imposition of post-release control to be void on this basis. (Apr. 27, 2018 Compl.
at ¶ 9.) Ellis, 2017-Ohio-7606, at ¶ 7-8, 18-19. Ellis' judgment entries were signed in 2007
and 2008. (Dec. 3, 2007 Journal Entry, Ex. B to Mar. 1, 2019 Dong Aff.; Feb. 28, 2008
Journal Entry, Ex. A to Mar. 1, 2019 Dong Aff.) At that time, R.C. 2929.19(B)(3)(e) and
2929.191(B)(1) implied that an entry should include a "statement to th[e] effect" that the
trial court had notified the offender of the consequences of violating post-release control.
But in 2007 and 2008, neither the Eighth District nor the Supreme Court had yet explicitly
No. 19AP-354                                                                                                    8


held that the consequences of violating post-release control should be set forth in the entry
or that a failure to include such material might render a judgment void. State v. Dedonno,
8th Dist. No. 94732, 2010-Ohio-6361, ¶ 12 (noting that "no court has held the failure to
state in the journal entry the consequences of violating postrelease control results in a void
sentence"). Not until 2017 was that uniformly established statewide2 by Grimes, 2017-
Ohio-2927, at ¶ 1. In other words, at the time the entries were issued, it would not likely
have "appear[ed]" to anyone (including ODRC) that Ellis' judgment entries were "void."
Moreover, even once the law evolved to the point that the omission could have been
considered a voiding error, the error was not in fact detected until 2017, after all Ellis' terms
of confinement had ended. (Mar. 1, 2019 Dong Aff. at ¶ 6-7.) Ellis, 2017-Ohio-7606, at ¶
7-18. Thus, Ellis' claim essentially seeks a conclusion that terms of imprisonment, served
in accordance with judgments that had not been found to be void and that were not void
under the law applicable at the time they were issued, nonetheless retroactively became
false imprisonment when the judgment entries were later, under newly developed caselaw,
found to be void in part.
        {¶ 19} Rather than hold ODRC liable in cases where, as here, a judgment confining
a person later became "void" because some part of it was later considered to be erroneous,
this District began to issue cases construing when a judgment or order "appeared" to be
"void" in the context of false imprisonment. Bennett, 60 Ohio St.3d at 111, quoting Diehl,
37 Ohio St. at 475. While there are some cases in which we confronted genuine questions
about whether the trial court had jurisdiction to issue the judgment in question,3 as the
Supreme Court's body of caselaw expanding voidness increased, so too did our
interpretations limiting its effect on false imprisonment actions.




2 Though some panels of the Eighth District adopted that position as early as 2011. State v. Viccaro, 8th Dist.
No. 99816, 2013-Ohio-3437, ¶ 10-14; State v. Rice, 8th Dist. No. 95100, 2011-Ohio-1929, ¶ 8-9; State v.
Nicholson, 8th Dist. No. 95327, 2011-Ohio-14, ¶ 9-10, 13.
3 Fryerson v. Dept. of Rehab. & Corr., 10th Dist. No. 02AP-1216, 2003-Ohio-2730 (declining to permit a false

imprisonment claim to proceed because, despite improperly proceeding on some charges that should have
been the subject of a discretionary bindover, the trial court was not entirely without jurisdiction over the
defendant or the subject matter where the defendant was validly bound over with respect to certain mandatory
bindover charges); Larkins v. Dept. of Rehab. & Corr., 10th Dist. No. 98AP-711, 1999 WL 174053, 1999 Ohio
App. LEXIS 1247 (Mar. 18, 1999) (declining to allow a false imprisonment claim to proceed despite an
allegation that the trial court lacked jurisdiction to convict following a bench trial because a waiver of jury was
improperly filed).
No. 19AP-354                                                                              9


        {¶ 20} In 2007, in Bradley v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 07AP-
506, 2007-Ohio-7150, a prisoner sued ODRC for false imprisonment, based on a
determination of the Second District Court of Appeals, following the Supreme Court's new
expansion of voidness in Jordan, 2004-Ohio-6085. In Jordan, the High Court determined
that the "trial court 'lacked the authority to impose any prison sentence as a sanction for
Bradley's community control violation * * *' because it never informed him of the specific
sentence he would face for a community control violation as required by R.C.
2929.19(B)(5)." Bradley, 2007-Ohio-7150, at ¶ 3, quoting State v. Bradley, 151 Ohio
App.3d 341, 2003-Ohio-216, ¶ 14 (2d Dist.). In denying Bradley relief, we blunted the effect
of the Second District's determination of voidness and expanded the application of the test
of whether a judgment "appear[s]" to be void with the caselaw declaration that ODRC
enjoys "common law immunity for claims of false imprisonment when the plaintiff was
incarcerated pursuant to a facially valid judgment or order[,] * * * even though the facially
valid judgment or order was later determined to be void." Bradley, 2007-Ohio-7150, at ¶
11; cf. Bennett, 60 Ohio St.3d at 111. In other words, before Bradley, over 100 years of
Supreme Court jurisprudence told us simply that " 'an action for false imprisonment cannot
be maintained where the wrong complained of is imprisonment in accordance with the
judgment or order of a court, unless it appear that such judgment or order is void.' "
Bennett, 60 Ohio St.3d at 111, quoting Diehl, 37 Ohio St. at 475. But after the Supreme
Court ushered in a new era in which an entry, valid-seeming on its face, might nonetheless
be rendered void by some relatively minor omission in sentencing, Bradley became a
counterweight, such that, while an order might actually be void under the evolving caselaw,
as long as it was "facially valid," ODRC would not face liability. Bradley, 2007-Ohio-7150,
at ¶ 3, 11.
        {¶ 21} In 2009, an inmate sought to claim that caselaw relating to the sentencing
package doctrine and the failure to impose post-release control properly as to each separate
offense, rendered his judgment entry "void" and thereby justified a claim of false
imprisonment. Gonzales v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 08AP-567, 2009-
Ohio-246, ¶ 9. We blanketed that argument with Bradley, noting that these allegations did
"not challenge the facial validity of the sentencing entry" and consequently that there was
No. 19AP-354                                                                                             10


nothing to "demonstrate [ODRC's] knowledge that it lacked lawful privilege to confine
appellant." Id. at ¶ 10.
        {¶ 22} Over time, the observation in Gonzales morphed into the notion that "[f]acial
invalidity does not require the consideration of extrinsic information or the application of
case law." Beachum v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 11AP-635, 2012-Ohio-
673, ¶ 7; see also Fisk v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 11AP-432, 2011-Ohio-
5889, ¶ 14. In Beachum, the plaintiff sought to claim that he was falsely imprisoned
because the judgment entries against him were partially void as a consequence of the trial
court having imperfectly imposed post-release control (even though the entries were
corrected nunc pro tunc). Beachum, 2012-Ohio-673, at ¶ 2, fn. 1. The facts of Fisk were
similar to Beachum; the plaintiff-inmate in that case was imprisoned as a result of a post-
release control violation but the original imposition of post-release control was found be
defective and therefore void. Fisk, 2011-Ohio-5889, at ¶ 4-5. Thus Beachum and Fisk, like
these other examples, were instances of plaintiffs bringing a false imprisonment action not
because they were imprisoned unjustly, but because they were imprisoned on orders that
were technically flawed and, due to the emerging Supreme Court expansion of voidness,
the technical flaws rendered the entries partially void.
        {¶ 23} In a recent case, a plaintiff sought to recover for false imprisonment after a
court vacated a portion of his post-release control term, finding that it had not been
properly imposed and was therefore "void." Green v. Ohio Dept. of Rehab. & Corr., 10th
Dist. No. 19AP-356, 2020-Ohio-1011, ¶ 4.4 Because the Adult Parole Authority did not
become aware of the "void" finding until several months later, the plaintiff remained
confined for a time despite the voidness finding. Id. at ¶ 5. We reiterated our prior holdings
that facial invalidity requires that a defect be apparent on the face of the judgment, without
reference to extrinsic evidence or caselaw to identify or explain the problem with the
judgment. Id. at ¶ 12. We also concluded that, because ODRC did not have actual
knowledge that the facially valid entries had been found to be void based on the defective
way post-release control had been imposed, ODRC could not be found liable for having
intentionally confined the plaintiff without the privilege to do so. Id. at ¶ 13-15. Thus,


4Another case, Barb v. Ohio Dept. of Rehab. & Corr., issued the same day as Green, is to similar effect. Barb
v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 19AP-395, 2020-Ohio-1012, ¶ 2-3, 8-9.
No. 19AP-354                                                                                11


unawareness of the sentencing entry defect under expanded voidness jurisprudence that
rendered the entry void further insulated ODRC from liability for false imprisonment.
         {¶ 24} Taken together, these cases illustrate this Court's struggle in reviewing Court
of Claims' decisions to reconcile the truth of what a false imprisonment is—intentional
confinement without privilege—with the dubious conclusion necessitated by the Supreme
Court's voidness expansion in cases where an otherwise fully just confinement becomes
retroactively void (or without privilege) due to errors (often minor ones) in sentencing. In
other words, our cases evolved out of an attempt to impose a reasonable limit on what it
meant for a judgment or order to "appear" to be "void" in an evolving legal environment
where virtually any error in sentencing could render a judgment void at any time. Our
jurisprudence made sense in that environment. Even this author has employed the facial
invalidity standard. See Mavroudis v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 17AP-
430, 2017-Ohio-8649, ¶ 9-11 (explaining that "ODRC is not a court and is not to be held
liable for failing to divine from the procedural history of an inmate's case that what appears
to be a facially valid order has defective roots that affect whether it should continue to hold
a prisoner. ODRC cannot and should not second-guess facially valid orders from the
judiciary."). All of that has changed as of October 2020, with the Supreme Court having
definitively ended the voidness expansion era and dammed the "slippery slope" it created.
Henderson, 2020-Ohio-4784, at ¶ 24-25, 34. We observe that with the genesis of our
District's jurisprudence in this pointed area of the law ending, so too has its reason for
being.
         {¶ 25} As Justice Kennedy put it when snuffing out the flame of unchecked voidness
expansion:
                We do not reach today's decision lightly. We acknowledge that
                the doctrine of stare decisis dictates adherence to prior judicial
                decisions. "Stare decisis, however, was not intended 'to effect a
                "petrifying rigidity," but to assure the justice that flows from
                certainty and stability. If, instead, adherence to precedent
                offers not justice but unfairness, not certainty but doubt and
                confusion, it loses its right to survive, and no principle
                constrains us to follow it.' " Clark v. Southview Hosp. & Family
                Health Ctr., 68 Ohio St.3d 435, 438, 1994- Ohio 519, 628
                N.E.2d 46 (1994), quoting Bing v. Thunig, 2 N.Y.2d 656, 667,
                143 N.E.2d 3, 163 N.Y.S.2d 3 (1957).
No. 19AP-354                                                                                             12


Harper, 2020-Ohio-2913, at ¶ 38.                In this same spirit, we henceforth realign our
understanding with that given to us by the Supreme Court before the era of voidness
overgrowth. A false imprisonment action in which the imprisonment was in accordance
with a court order or judgment can only be maintained if "it appear[s] that such judgment
or order is void." Bennett, 60 Ohio St.3d at 111. And an order is void if the trial court lacked
jurisdiction over the case or the person, or if, having been merely voidable when issued, the
judgment was duly challenged and voided. Henderson, 2020-Ohio-4784, at ¶ 34.
        {¶ 26} In this revived era of classic voidness, what then are ODRC's responsibilities?
ODRC has legal representation through the Ohio Attorney General's office on matters of
sentence computation and post-release control.5 That office also provides, as is evident by
their appearance in this very case, Court of Claims representation. Consequently, with the
restoration of limited voidness jurisprudence (that an order is only void if it was rendered
without jurisdiction or if it was voidable, duly challenged, and found to be void), we see no
limitations in the law that ODRC must decline to imprison people based on void orders and
is subject to liability in the event that ODRC does imprison a person based on a void order.
No private criminal or tortfeasor is excused from liability due to a lack of knowledge of the
law, and we discern no reason why a state agency like ODRC, with full access to an entire
office of attorneys to advise it, should be continued to be afforded a defense whose very
existence has been swept away by the direct and terminating language of Harper. See also
State v. Pinkney, 36 Ohio St.3d 190, 198 (1988); State v. Thompson, 10th Dist. No. 16AP-
812, 2017-Ohio-8375, ¶ 27; Sain v. Roo, 10th Dist. No. 01AP-360, 2001 Ohio App. LEXIS
4740, *24-25 (Oct. 23, 2001).
        {¶ 27} Not to plainly state the effect of Harper hazards an irresponsible ignorance
in our jurisprudence that mass incarceration has in part resulted from " 'petrifying rigidity,'
* * * unfairness, * * * doubt and confusion." Harper, 2020-Ohio-2913, at ¶ 38. Courts are
beginning to understand issues related to mass incarceration, defined by one court as:
                [A] term used by historians and sociologists to describe the
                substantial increase in the number of incarcerated people in
                United States' prisons over the past forty years. The US's prison



5 State law creates an Adult Parole Authority in ODRC's division of parole and community services. R.C.

5149.02. The attorney general is the exclusive legal adviser of the Adult Parole Authority, its officers, and
employees. R.C. 5149.08.
No. 19AP-354                                                                              13


              population dwarfs the prison populations of every other
              developed country in the world, including countries thought to
              be repressive like China and Russia.

              ***

              [M]ass incarceration began in the 1960s and 1970s with a rise
              in 'tough-on-crime' approaches to criminal justice and
              with deliberate policy choices that impose intentionally
              punitive sentences. This approach has increased both the
              numbers of people entering the criminal justice system and
              how long they remain under correctional control.

(Emphasis added.) Matter of Kellogg v. New York State Bd. of Parole, 2017 NY Slip
Opinion 30537(U), 2017 N.Y. Misc. LEXIS 968, *18. Moreover, mass incarceration has
been shown to result in disparate treatment of racial minorities. "African Americans are
incarcerated in state prisons across the country at more than five times the rate of whites,
and at least ten times the rate in five states," according to sentencingproject.org's report,
The Color of Justice: Racial and Ethnic Disparity in State Prisons, published June 14, 2016
by Ashley Nellis, Ph.D.    See https://www.sentencingproject.org/publications/color-of-
justice-racial-and-ethnic-disparity-in-state-prisons/ (accessed Dec. 21, 2020). See also
Michelle Alexander, THE NEW JIM CROW: MASS INCARCERATION                   IN THE   AGE   OF

COLORBLINDNESS (2010).
       {¶ 28} In Ohio, the Eighth District has officially recognized that eliminating mass
incarceration is a goal of Ohio sentencing law reforms adopted in 2018:
              There are now three overriding purposes set forth in R.C.
              2929.11(A). See S.B. 66, Section 1, effective October 29, 2018.
              The third overriding principle is "to promote the effective
              rehabilitation of the offender." Taylor was sentenced prior to
              the amendment's effective date. Moving forward, the trial court
              will be required to carefully consider and give equal weight to
              the new sentencing purpose of promoting "effective
              rehabilitation." It is evident that S.B. 66 was formulated in an
              effort to reduce mass incarceration by rehabilitating
              individuals, expanding prison alternative programs, and
              reducing aggregate prison terms. The amendment to R.C.
              2929.11 is not inconsequential, and sentences should start
              reflecting the legislature's comprehensive goals.

State v. Taylor, 8th Dist. No. 107881, 2019-Ohio-3367, ¶ 12, fn. 1. In keeping with the
sentiment expressed by the Eighth District and the Ohio General Assembly concerning the
No. 19AP-354                                                                              14


enactment of Ohio S.B. No. 66, not only should criminal sentences reflect the legislature's
comprehensive goals, they should comply with its legislative enactments. Relieving the
ODRC from liability in cases where the ODRC has held persons beyond the time permitted
by court order or where the order is void, and now readily determinedly so post-Harper,
would frustrate and devalue these expressions of purpose.
        {¶ 29} A false imprisonment action against ODRC may be maintained where the
imprisonment was not according to the terms of a court order or judgment or where it was
according to the terms of a court order or judgment but "it appear[s] that such judgment or
order is void." Bennett, 60 Ohio St.3d at 111. An order or judgment is void if the trial court
lacked jurisdiction over the case or the person, or if, having been merely voidable when
issued, the judgment was duly challenged and voided. Henderson, 2020-Ohio-4784, at ¶
34. It is ODRC's responsibility to use its considerable legal resources to ensure that when
it confines a person, it does so according to the terms of the judgment or order (and not, for
example, beyond the stated term of the order), that the order is not void ab initio (due to a
want of jurisdiction over the person or action), and that the order has not been found to be
void.
        {¶ 30} Applying our restored understanding of the law of voidness to this case, the
portion of Ellis' judgments placing him on community control were defective because they
failed to set forth the consequences of violating community control. Ellis, 2017-Ohio-7606,
at ¶ 7-18; Grimes, 2017-Ohio-2927, at ¶ 1. Judged by the law when the judgment entries
issued in 2007 and 2008, they were not void. Dedonno, 2010-Ohio-6361, at ¶ 12. Judged
by the law as it stands today, they would not be void—merely voidable in a direct appeal.
Harper, 2020-Ohio-2913, in passim.
        {¶ 31} The fact remains, however, that in 2017 the Eighth District, acting under the
then-proper caselaw and with a concession of error from the State, held those judgments
to be void and ordered Ellis' released from community control. Ellis, 2017-Ohio-7606, at ¶
7-8,18-19. Yet, it also is undisputed that Ellis was released from confinement well over one
year before the voidable judgments were determined to be void. (Mar. 1, 2019 Dong Aff. at
¶ 6-7.) Hence, even applying our current conception of the law, Ellis was never confined
based on a judgment that was either void ab initio or that had been found to be void. At
most, he was confined according to a judgment that was partially erroneous and voidable.
No. 19AP-354                                                                               15


And there is no allegation that his confinement exceeded the stated terms of the judgments
or was not in accordance with any judgment. Consequently, the undisputed facts of this
case show that Ellis has no valid false imprisonment cause of action.
   C. Whether the Court of Claims Erred in Determining that Ellis' Action was
      Filed Beyond the Statute of Limitations—Moot
       {¶ 32} The Court of Claims also determined that Ellis' cause of action was time-
barred. (May 6, 2019 Jgmt. Entry at 2-3.) R.C. 2743.16(A) provides that, "[s]ubject to
division (B) of this section, civil actions against the state permitted by sections 2743.01 to
2743.20 of the Revised Code shall be commenced no later than two years after the date of
accrual of the cause of action or within any shorter period that is applicable to similar suits
between private parties."     R.C. 2305.11(A) provides that "[a]n action for * * * false
imprisonment * * * shall be commenced within one year after the cause of action accrued."
       {¶ 33} The parties do not dispute that R.C. 2305.11(A) provides a one-year statute of
limitations period for false imprisonment actions. The parties do not agree, however, on
when Ellis' false imprisonment claim in this case accrued and triggered the statute of
limitations. However, in light of our discussion above, it is clear that Ellis' cause of action
never accrued because he essentially never had a cause of action. That is, during every term
of imprisonment he was confined according to judgments that were issued by courts with
jurisdiction, and at no time during his confinement had any of those judgments been
determined to be void. When the voidness determination occurred, Ellis had already been
released.   Accordingly, the question of whether Ellis' nonexistent claim for false
imprisonment is barred by the statute of limitations is moot. We overrule Ellis' sole
assignment of error for the reasons expressed above.
IV. CONCLUSION
       {¶ 34} In our de novo review of the record, we find no disputes of genuine issues of
material fact and therefore affirm the trial court's decision to grant summary judgment
against Ellis and in favor of ODRC. However, we differ with the trial court as to the
appropriate analysis. In light of the Supreme Court's recent decision in Harper to end the
era of expansive voidness, we find it appropriate to also end the line of cases we developed
in tandem with the Supreme Court's expansion of voidness. Specifically, we no longer
consider "facial validity" without reference to caselaw to be the dispositive issue.
No. 19AP-354                                                                            16


       {¶ 35} Our revised understanding is that a false imprisonment action against ODRC
may be maintained where the imprisonment was not according to the terms of a court order
or judgment or where it was according to the terms of a court order or judgment but it
appears that such judgment or order is void, according to this analysis: an order is void if
the trial court lacked jurisdiction over the case or the person, or if, having been merely
voidable when issued, the judgment was duly challenged and voided. It is, therefore,
ODRC's responsibility to ensure that when it confines a person, it does so according to the
terms of the judgment or order, that the order is not void ab initio (due to a want of
jurisdiction over the person or action), and has not been found to be void.
       {¶ 36} As we have clearly stated, Ellis' false imprisonment action cannot, on the
undisputed facts of this case, succeed. It is therefore a moot question whether the action
was timely brought.
       {¶ 37} We thus overrule Ellis' sole assignment of error and affirm the judgment of
the Court of Claims of Ohio but for differing reasons as expressed in this decision.
                                             Judgment affirmed but on differing reasons.

               BROWN and BEATTY BLUNT, JJ., concur in judgment only.